Citation Nr: 1047131	
Decision Date: 12/17/10    Archive Date: 12/22/10	

DOCKET NO.  09-18 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability, claimed as intervertebral disc syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to February 
1955.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a decision of February 1961, the Board denied entitlement to 
service connection for a low back disability, specifically, 
intervertebral disc syndrome.  That decision has now become 
final.  Since the time of the February 1961 Board decision, the 
Veteran has submitted additional evidence in an attempt to reopen 
his claim.  The RO found such evidence new, but not material, and 
the current appeal ensued.  

Good or sufficient cause having been shown, the Veteran's appeal 
has been advanced on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2010). 

Finally, for reasons which will become apparent, this appeal is 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Veteran in this case seeks service connection for a chronic 
low back disability, to include intervertebral disc syndrome.  In 
pertinent part, it is contended that, while in service, the 
Veteran sustained an injury to his lower back, residuals of which 
he still suffers.  

The Board notes that, in correspondence of late July 2005, the 
Veteran informed the VARO in Albany, New York, that he had served 
in the New York (Army) National Guard "for four years, two months 
and 29 days...all prior to entering active duty."  Significantly, a 
review of the Veteran's DD Form 214 reveals that, in addition to 
the Veteran's service with the United States Army from February 
1953 to February 1955, he did, in fact, have additional military 
service of four years, two months, and 29 days.  Further noted is 
that, at the time of the Veteran's completion of his active 
military service, he was released to the United States Army 
Reserves.  

During the course of an Informal Hearing Presentation in November 
2010, the Veteran's accredited representative noted that the 
Veteran's New York National Guard (and/or presumably, United 
States Army Reserve) records had not yet been added to the 
Veteran's claims folder.  Under the circumstances, the Board is 
of the opinion that further development of the evidence is 
necessary prior to a final adjudication of the Veteran's current 
claim for service connection. 

Accordingly, the case is REMANDED to the RO/AMC for the following 
actions:  

1.  The RO/AMC should contact the 
appropriate service department and/or 
record storage facility, with a request 
that they attempt to procure any service 
treatment and/or administrative records 
pertaining to the Veteran's period of 
service in the United States Army Reserves 
and/or New York Army National Guard.  All 
such records, once obtained, should be made 
a part of the Veteran's claims folder.  
Should the RO/AMC be unable to obtain those 
records, a notation to that effect should 
be included in the Veteran's claims file.  
In addition, the Veteran and his 
representative should be informed of any 
such problem. 

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
June 2010, the date of the most recent VA 
examination of record, should then be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should 


be documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem. 

3.  The RO/AMC should then readjudicate the 
Veteran's claim regarding whether new and 
material evidence has been submitted 
sufficient to reopen the Veteran's 
previously-denied claim for service 
connection for a low back disability, 
claimed as intervertebral disc syndrome.  
Should the benefit sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent SSOC in July 
2010.  An appropriate period of time should 
be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



